DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitations “the inner wall” and “the pouter peripheral surface” in lines 4-5 of the claim.  There is insufficient antecedent basis for these limitations in the claim. Further, in the last line of the claim the limitation “inner wall” is preceded by an article “an” despite the fact that the limitation has been previously recited in lines 4-5 of the claim with an article “the”. This produces ambiguity and indefiniteness. Applicant’s cooperation is requested in correcting any additional errors of which Applicant may become aware in the claims.
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 10, 14-16, and 18-19, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2019/ 0072912 to Pandya et al. (hereafter “Pandya”, cited in IDS).
Regarding claims 1 and 2, Pandya discloses (Fig. 11A) an electronic device comprising: a housing (206); a printed circuit board (1112) disposed inside the housing and including a first face and a second face that faces away from the first face (not labeled, but clearly seen on Fig. 11A); a plate-shaped connection member (1114) disposed on the first face and electrically connected to the printed circuit board; a switch member (1110) disposed on the first face and at least partially overlaps the connection member when viewed from above the first face; and a button member (210) including an electrically conductive member (1104, 1106), (par. [0150]) and disposed to be capable of operating the switch member (1110), wherein the electrically conductive member (1104, 1106) is electrically connected to the connection member (1114), (par. [0150]).
Regarding claim 16, Pandya discloses (Fig. 4A-4C, 11A, 11B) an electronic device comprising: a housing (206); a binding member (204) connected to at least a portion of the housing (206) and configured to detachably attach the housing to a user's body; a printed circuit board (1112) disposed inside the housing; a connection member (1114) disposed on the printed circuit board and electrically connected to the printed circuit board; a button member (210) including an electrically conductive member (1104, 1106) electrically connected to the connection member (par. [0150]); at least one processor (214, 1116) disposed inside the housing; and a biometric sensor (412, 414, 418, 420, 430) (par. [0051], [0066], [0073], [0088], [0089], [0152], [0153], [0160], etc.) at least partially exposed to an outside of the housing (206), wherein the at least one processor is configured to detect a user's biometric information via the electrically conductive member and the biometric sensor (par. [0153], [0160]).
Regarding claims 3 and 5, Pandya discloses at least one through hole (not labeled, but clearly seen on Fig. 11A accepting the button member (210)) formed in the housing (206), wherein the button member (210) is at least partially inserted into the at least one through hole and linearly reciprocates within the at least one through hole (Fig. 11A, par. [0150], see “the crown is translated by a user”, “shaft 1102 translates along an axis of the shaft 1102 to provide a crown input”, etc.).
Regarding claim 4, Pandya discloses that at least a portion of the electrically conductive member (1104) is exposed to an outside of the housing (206), (Fig. 11A).
Regarding claim 6, Pandya discloses that the connection member (1114) provides an elastic force in a direction to cause the button member (210) to protrude to the outside of the housing (206), (Fig. 11A, par. [0150], see “The spring-biased conductor 1114 may be biased to electrically contact the shaft 1102 and/or shaft retainer 1106 during all phases of rotation and translation of the crown 210”, etc.).
Regarding claim 7, Pandya discloses that the connection member (1114) includes: at least one fixing portion disposed on the first face in a protruding state, and having one end fixed to the printed circuit board (1112); and a support portion bent from the at least one fixing portion and at least partially overlap the switch member (1110) when viewed from above the first face, and wherein the support portion is electrically connected to the electrically conductive member (1104, 1106) by coming into contact with the button member (210), (see annotated Fig. 11A below and par. [0150]).                                                                                                               

    PNG
    media_image1.png
    554
    781
    media_image1.png
    Greyscale

Regarding claim 10, Pandya discloses (Fig. 11A) that the button member (210) comprises: a guide portion (1108) disposed to be in contact with the housing (206); a first contact portion (1104), as a portion of the electrically conductive member (1104, 1106), disposed on the guide portion and exposed to an outside of the housing (206); and a second contact portion (1102, 1106), as a portion of the electrically conductive member, extending from the first contact portion (1104) and disposed through the guide portion (1108), and wherein the connection member (1114) comes into contact with the second contact portion (i.e., with (1106)) inside the housing (alternatively, the connection member (1114) comes into electrical contact with the second contact portion (1102)).
Regarding claim 14, Pandya discloses (Fig. 4A-4C, 11A, 11B) at least one processor (214, 1116) disposed inside the housing (206); and a biometric sensor (412, 414, 418, 420, 430) (par. [0051], [0066], [0073], [0088], [0089], [0152], [0153], [0160], etc.) at least partially exposed to an outside of the housing (206), wherein the at least one processor is configured to detect biometric information through the electrically conductive member and the biometric sensor when the switch member (1110) is operated by the button member (210), (par. [0153], [0160]).
Regarding claim 15, Pandya discloses (Fig. 4A-4C, 11A, 11B) a binding member (204) connected to at least a portion of the housing (206) and configured to detachably attach the housing to a user's body.
Regarding claim 18, Pandya discloses a switch member (1110) mounted on the printed circuit board (1112), wherein the button member (210) operates the switch member by linearly reciprocating on the housing (Fig. 11A, par. [0150], see “the crown is translated by a user”, “shaft 1102 translates along an axis of the shaft 1102 to provide a crown input”, etc.).
Regarding claim 19, Pandya discloses that the connection member (1114) is disposed at least partially enclosing the switch member (1110), and provides an elastic force in a direction to cause the button member (210) to protrude to the outside of the housing (206), (Fig. 11A, par. [0150], see “The spring-biased conductor 1114 may be biased to electrically contact the shaft 1102 and/or shaft retainer 1106 during all phases of rotation and translation of the crown 210”, etc.).
Claim Rejections - 35 USC § 102/103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11, as best understood, is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Pandya.
Regarding claim 11, as best understood, Pandya discloses at least one through hole (not labeled, but clearly seen on Fig. 11A accepting the button member (210)) formed in the housing (206); and a sealing member (1108a) disposed in the at least one through hole, wherein the outer peripheral surface of the guide portion (1108) is disposed to face the inner wall of the at least one through hole (Fig. 11A), and wherein the sealing member (1108a) seals a gap between the outer peripheral surface of the guide portion (1108) and an inner wall of the at least one through hole (Fig. 11A, par. [0149]).
Alternatively, in relation to the embodiment of Fig. 12B, Pandya teaches conventionality of a sealing member (1212) that seals a gap between an outer peripheral surface of a guide portion (1208) and an inner wall of an at least one through hole in a housing (1242) (see also various sealing members (1214, 1222, 1224, 1250, etc.)) in order to provide stability for the portion (1208) and a moisture barrier (par. [0180]).
It would have been obvious to a person of the ordinary skill in related arts before the effective filing date of the claimed invention to have modified the embodiment of Fig. 11A of Pandya according to the teachings of the embodiment of Fig. 12B of Pandya, by providing a sealing member disposed in the at least one through hole, wherein the outer peripheral surface of the guide portion is disposed to face the inner wall of the at least one through hole, and wherein the sealing member seals the gap between the outer peripheral surface of the guide portion and the inner wall of the at least one through hole, for the benefits of the enhanced stability and moisture resistance (par. [0180]). Also, all claimed elements were known in the prior art and one skilled in the art could have combined / modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

Claim Rejections - 35 USC § 103

Claims 8, 9, 17, 21, and 22, are rejected under 35 U.S.C. 103 as being unpatentable over Pandya taken alone.
Regarding claims 8 and 9, Pandya discloses (see annotated Fig. 11A below) that the support portion comprises: a contact piece, which is in contact with the button member (210); and an elastic piece extending from the contact piece at least partially along a curved trajectory when viewed from above the first face and connecting the contact piece to the at least one fixing portion (see annotated Fig. 11A below).

    PNG
    media_image2.png
    554
    781
    media_image2.png
    Greyscale

Regarding claims 17 and 21, Pandya discloses (see annotated Fig. 11A above) that  the connection member (1114) includes: at least one fixing portion disposed on the first face in a protruding state, and having one end fixed to the printed circuit board (1112); and a support portion bent from the at least one fixing portion, and wherein the support portion includes: a contact piece, which is in contact with the button member (210); and an elastic piece extending at least partially from the contact piece along a curved trajectory when viewed from above the first face and connecting the contact piece to the at least one fixing portion. (see annotated Fig. 11A above).
Regarding claims 8, 9, 17, and 21, Pandya does not disclose a plurality of the elastic pieces.
It would have been obvious to a person of the ordinary skill in related arts before the effective filing date of the claimed invention to have modified to Pandya by providing a plurality of the elastic pieces that at least partially extend along a curved trajectory when viewed from above the first face, in order to achieve desired mechanical characteristics (e.g., biasing force, etc.) and/or electrical characteristics (e.g., electrical resistance, etc.) of the device, while not exceeding targeted production costs of thereof, since it has been held that mere duplication of the essential working parts of a device (i.e., of the elastic pieces) involves only routine skill in the art. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Also, the rational that a particular shape (i.e., of the elastic pieces) is a design choice may be found in legal precedent. See In re Dailey, 357 F.2d669, 149 USPQ 47 (CCPA 1966). 
Regarding claim 22, Pandya discloses at least one through hole (not labeled, but clearly seen on Fig. 11A accepting the button member (210)) formed in the housing (206), wherein the button member (210) is at least partially inserted into the at least one through hole (Fig. 11A).

Allowable Subject Matter

Claims 12, 13, and 20, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 12, the limitations of the claim (“the button member further includes an engaging recess formed around the second contact portion, and wherein the connection member is engaged with the engaging recess”) in combination with all of the limitations of claims 1 and 10, are believed to render the combined subject matter allowable over the prior art of record, taken alone or in combination.
Regarding claim 13, the limitations of the claim (“a fixing member coupled to enclose the printed circuit board in a state of facing the second face; a hook formed on the fixing member; and a fixing recess formed in an inner wall of the housing, wherein the hook is engaged with the fixing recess, and the printed circuit board is fixed between the inner wall of the housing and the fixing member”) in combination with all of the limitations of claim 1, are believed to render the combined subject matter allowable over the prior art of record, taken alone or in combination.
Regarding claim 20, the limitations of the claim (“the switch member includes a dome structure, and wherein the connection member is insulated from the switch member and includes a curved surface portion corresponding to the dome structure”) in combination with all of the limitations of claims 16 and 18, are believed to render the combined subject matter allowable over the prior art of record, taken alone or in combination.

Conclusion

The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure, because of the teachings of various structural arrangements for electronic devices with button members protruding from housings thereof. Further, from the above references the US 9947491 could have been also used for the statutory rejection of the at least independent claim 1 (i.e., see Fig. 1 which depicts: the housing (112), PCB (118), connection member (122), switch member (116), button member (106), etc.).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anatoly Vortman whose telephone number is (571)272-2047. The examiner can normally be reached Monday-Thursday, between 10 am and 8:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N. Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anatoly Vortman/
Primary Examiner
Art Unit 2835